


Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated as of September 29, 2015, is
made by and between Cumulus Media Inc., a Delaware corporation (the “Company”),
and Mary G. Berner (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Executive in the capacity of Chief
Executive Officer and the Executive desires to be so employed.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth below,
the Company and the Executive hereby agree as follows:
1.Effectiveness. This Agreement is effective immediately. Subject to the terms
and conditions set forth in this Agreement, the Company hereby offers and the
Executive hereby accepts employment, starting on October 13, 2015 (the “Start
Date”).


2.Term of Employment. The Executive’s employment under the terms and conditions
of this Agreement shall commence on the Start Date and shall continue until the
third (3rd) anniversary of the Start Date (the “Initial Term”). The term of the
Executive’s employment under this Agreement shall be automatically extended for
an additional one (1) year period upon the expiration of the Initial Term and on
each subsequent anniversary thereof (each, a “Renewal Term”). The Initial Term
and any Renewal Term are collectively referred to as the “Term,” and the Term
shall continue as described in this paragraph unless either the Company or the
Executive provides written notice to the other no less than ninety (90) days
prior to the scheduled expiration of the Term that the Term shall not be so
extended (“Non-Renewal Notice”). Notwithstanding anything in this Agreement to
the contrary and subject to the terms of Section 6 hereof, the Executive shall
be an at-will employee of the Company.


3.Position and Duties.


(a)During the Term, the Executive shall, pursuant to the terms of this
Agreement, serve as the Chief Executive Officer of the Company, and shall report
directly to the Board of Directors of the Company (the “Board”). The Executive
shall be based in New York, New York; provided, that the Executive understands
and agrees that she shall be required to travel for business reasons, including
to the Company’s headquarters in Atlanta, Georgia and to other Company
locations.






--------------------------------------------------------------------------------




(b)During the Term, the Executive shall be a full-time employee of the Company,
shall dedicate substantially all of her working time to the Company, and shall
have no other employment or other business ventures that are undisclosed to the
Company or that conflict with Executive’s duties under this Agreement. The
Executive shall (i) have all authorities, duties and responsibilities
customarily exercised by an individual serving as Chief Executive Officer of a
company the size and nature of the Company; (ii) be assigned no duties or
responsibilities that are materially inconsistent with, or that materially
impair her ability to discharge, the foregoing duties and responsibilities;
(iii) serve as a member of the Board during the Term (and during the Term, the
Board shall nominate the Executive for reelection to serve on the Board); and
(iv) have such additional duties and responsibilities, consistent with the
foregoing, as the Board may from time to time assign to her.


(c)Notwithstanding the foregoing, nothing herein shall prohibit the Executive
from (i) participating in trade associations or industry organizations that are
related to the business of the Company, (ii) engaging in charitable, civic or
political activities, (iii) engaging in personal investment activities for the
Executive and her family that do not give rise to any conflicts of interest with
the Company or its affiliates, or (iv) with the prior approval of the Board,
accepting directorships unrelated to the Company that do not give rise to any
conflicts of interest with the Company or its affiliates, in each case so long
as such interests do not materially interfere, individually or in the aggregate,
with the performance of the Executive’s duties hereunder. The Company
acknowledges and approves the current activities of the Executive as heretofore
disclosed to the Company in writing in connection with entry into this
Agreement.


4.Compensation.


(a)Base Salary. The Company shall pay the Executive a base salary at an annual
rate of $1,450,000, less applicable deductions, payable in substantially equal
installments in accordance with the Company’s regular payroll practices as in
effect from time to time (the base salary as in effect from time to time, the
“Base Salary”) during the Term. The Base Salary may be increased from time to
time at the Board’s sole discretion.


(b)Annual Bonus. For and in respect of each calendar year during the Term,
commencing on January 1, 2016, the Executive shall be eligible to receive a
targeted annual cash incentive award equal to 100% of the then-current Base
Salary (the “Target Bonus”), but in no event receive an annual cash incentive
award in excess of 150% of the then-current Base Salary (“Maximum Bonus”). The
actual amount of the bonus (each, an “Annual Bonus”), which may be more or less
than the Target Bonus although not exceed the Maximum Bonus, shall be determined
based on the achievement of performance criteria relating to the Executive
and/or the Company, as determined each year in good faith by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), following consultation with the Executive. The Executive shall also
be eligible to receive an Annual Bonus in respect of services provided during
the period beginning on the Start Date and ending on December 31, 2015 in an
amount determined in good faith by the Compensation Committee, following
consultation with the Executive. In addition, for any year beginning with 2016,
coincident with the determination by the Compensation Committee of the
performance criteria for such year, the Compensation Committee may adjust
upward, only in respect of that year, the Target Bonus and/or the Maximum Bonus
applicable thereto. The Annual Bonus, if any, shall be paid to the Executive by
no later than March 15 of the year following the year to which it relates;
provided, that, except as otherwise provided in Section 6, the Executive remains
actively employed by the Company and has not provided a notice of resignation to
the Company or received a notice of termination from the Company, in each case
as of the last day of the calendar year to which the bonus relates.




--------------------------------------------------------------------------------






(c)Equity Awards. On the Start Date the Executive shall receive an initial grant
of options to purchase 4,000,000 shares of the Company’s common stock at an
exercise price equal to not less than the “Market Value per Share” (as defined
in the Company’s 2011 Equity Incentive Plan) as of the date of grant, subject to
the applicable vesting and exercise conditions contained in the award agreement
executed in connection with such initial grant. The form of such initial grant
is annexed hereto as Exhibit A. In addition, the Executive shall be eligible to
receive periodic grants of equity-based awards relating to the Company’s common
stock during the Term as determined from time to time in the sole discretion of
the Board or the Compensation Committee. Any equity-based awards relating to the
Company’s common stock granted to the Executive on or after the date of this
Agreement are referred to herein as “Equity Awards.”
(d)Signing Bonus. The Company shall pay the Executive a one-time, cash lump sum
bonus (the “Signing Bonus”) in the amount of $1,000,000, less applicable
withholding and deductions, subject to the Executive’s execution of this
Agreement and commencement of employment hereunder. The Signing Bonus shall be
paid within thirty (30) days following the Executive’s commencement of
employment hereunder.


(e)Vacation and Benefits. The Executive shall be entitled to four (4) weeks of
paid vacation for each calendar year during the term (prorated for any partial
calendar year), which shall be accrued and used in accordance with the
applicable policies of the Company as in effect from time to time. The Executive
shall be eligible to participate in such medical, dental, vision and life
insurance, retirement and other employee benefit plans and perquisites as the
Company may have or establish from time to time (the “Employee Plans”) on terms
and conditions applicable to other senior executives of the Company generally.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of such
plans once established.


(f)Expenses. The Company shall pay or reimburse the Executive for reasonable and
necessary business expenses incurred by the Executive in connection with her
duties on behalf of the Company in accordance with the applicable expense
reimbursement policies of the Company as in effect from time to time (“Expense
Reimbursement Policies”), following submission by the Executive of applicable
documentation as required by the Expense Reimbursement Policies.


5.Termination of Employment. The Term and the Executive’s employment hereunder
shall be terminated upon the first to occur of the following:


(a)The Executive’s death or Disability. For purposes of this Agreement,
“Disability” means that the Executive shall have been substantially unable to
perform her material duties hereunder by reason of physical or mental illness or
incapacity for a period of four and one-half (4.5) consecutive months, or for a
period of 135 calendar days, whether or not consecutive, during any 365-day
period, as a result of a condition that is treated as a total or permanent
disability under the long-term disability insurance policy of the Company that
covers the Executive, as in effect from time to time. The determination of
“Disability” shall be made by a physician selected by the Company in good faith,
and the Executive hereby consents to examination by such physician and to the
disclosure by any physician of any and all diagnoses, test results, opinions and
other information obtained by such physician during or as a result of the
examinations to which the Executive hereby consents.






--------------------------------------------------------------------------------




(b)The termination of the Executive’s employment by the Company with or without
Cause. For purposes of this Agreement, “Cause” means (i) the conviction of the
Executive of a felony under the laws of the United States or any state thereof,
whether or not appeal is taken; (ii) the conviction of the Executive for a
violation of criminal law involving the Company and its business; (iii) the
willful misconduct of the Executive, or the willful or continued failure by the
Executive (except as a result of disability or illness) to substantially perform
her duties hereunder, in either case which has a material adverse effect on the
Company; or (iv) the willful fraud or material dishonesty of the Executive in
connection with her performance of duties to the Company. However, in no event
shall the Executive’s employment be considered to have been terminated for Cause
unless and until the Executive receives a copy of a resolution adopted by the
Board finding that, in the good faith opinion of the Board, the Executive is
guilty of acts or omissions constituting Cause, which resolution has been duly
adopted by an affirmative vote of a majority of the Board, excluding the
Executive and any individual alleged to have participated in the acts
constituting Cause. Any such vote shall be taken at a meeting of the Board
called and held for such purpose, after reasonable written notice is provided to
the Executive setting forth in reasonable detail the facts and circumstances
claimed to provide a basis of termination for Cause and the Executive is given
an opportunity, together with counsel, to be heard before the Board. The
Executive shall have the opportunity to cure any such acts or omissions (other
than items (i) or (ii) above) within thirty (30) days of the Executive’s receipt
of such resolution. The foregoing shall not limit the right of the Company to
suspend the Executive from her day-to-day responsibilities with the Company
pending the completion of such notice and cure procedures.


(c)The termination of the Executive’s employment by the Executive with or
without Good Reason. For purposes of this Agreement, “Good Reason” means, in
each case without the Executive’s consent, (i) a material diminution in the
Executive’s authority, duties or responsibilities or an adverse change in the
Executive’s reporting responsibilities; (ii) a material reduction in the Base
Salary; (iii) the relocation of the Executive’s principal place of employment to
a location more than thirty (30) miles from the city of New York, New York; or
(iv) a material breach of this Agreement by the Company. Notwithstanding the
foregoing, no termination of employment by the Executive shall be a termination
for Good Reason unless (A) within thirty (30) days after the date of the
condition or event giving rise to Good Reason, the Executive gives notice to the
Company that the Executive does not wish to remain in the employ of the Company
as a result of such condition or event, (B) the Company does not cure such
condition or event within thirty (30) days after receiving the notice described
in the preceding clause (A), and (C) the Executive terminates employment within
ninety (90) days after the initial existence of such condition or event.


(d)The termination of the Executive’s employment following the timely provision
of a Non-Renewal Notice by the Company or the Executive to the other party.






--------------------------------------------------------------------------------




6.Payments and Benefits Upon Termination of Employment.


(a)Termination upon the Executive’s Death or Disability. If, during the Term,
the Executive dies or incurs a Disability, the Term and the Executive’s
employment hereunder shall automatically terminate, and the Company shall have
no further obligation to the Executive hereunder, except to pay to or provide
the Executive (or her estate) with (i) any unpaid Base Salary through the date
of termination; (ii) any accrued and unpaid bonus payable with respect to a
completed calendar year pursuant to Section 4(b); (iii) any accrued and unpaid
vacation and/or sick days accrued through the date of termination; (iv) any
amounts or benefits owing to the Executive or her beneficiaries under the
Employee Plans and Equity Awards (pursuant to the terms and conditions thereof);
(v) any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the date of termination pursuant to the
Expense Reimbursement Policies, in each case payable in accordance with the
Company’s payroll procedures, the terms of the applicable plans, or the Expense
Reimbursement Policies, as applicable and (vi) if then unpaid, the Signing Bonus
(the “Accrued Compensation and Benefits”). In addition, the Executive shall be
entitled to receive an Annual Bonus equal to the product of (A) the Annual Bonus
the Executive would have received had she remained employed through the last day
of the calendar year to which the bonus relates, based on actual performance
through the applicable performance period, and (B) a fraction, the numerator of
which is the number of days the Executive was employed by the Company in the
year in which the date of date of termination occurred and the denominator of
which is 365, payable at the time bonus payments are made to other executives of
the Company but in no event later than March 15 of the calendar year following
the year that includes the Executive’s date of termination.
(b)Termination by the Company for Cause or Resignation by the Executive without
Good Reason. If, during the Term, the Executive’s employment is terminated by
the Company for Cause or the Executive resigns without Good Reason, the Company
shall have no further obligation to the Executive hereunder, except to pay or
provide the Accrued Compensation and Benefits.


(c)Termination by the Company without Cause or Resignation by the Executive for
Good Reason. If, during the Term, the Executive’s employment is terminated by
the Company without Cause (other than a termination pursuant to Section 6(a)) or
the Executive terminates her employment for Good Reason (in either case, a
“Qualifying Termination”), then the Company shall pay or provide the Accrued
Compensation and Benefits, and subject to Section 6(f):


(i)The Company shall make cash payments to the Executive equal in the aggregate
to the product of (A) one and one-half (1.5) (the “Severance Multiple”) and
(B) the sum of the Base Salary and Target Bonus as in effect immediately prior
to the date of termination (without regard to any reduction to the Base Salary
or Target Bonus that gave rise to Good Reason), payable in four (4)
substantially equal installments, commencing on the 90th day following the date
of termination (the “Initial Payment Date”) and continuing on the three (3)
following three (3) month anniversaries of the Initial Payment Date (the
“Severance Payments”);
(ii)The Company shall make a lump sum cash payment to the Executive equal to the
product of (A) the Annual Bonus the Executive would have received had she
remained employed through the last day of the calendar year to which the bonus
relates, based on actual performance through the applicable performance period,
and (B) a fraction, the numerator of which is the number of days the Executive
was employed by the Company in the year in which the date of termination
occurred and the denominator of which is 365, payable at the time bonus payments
are made to other executives of the Company but in no event later than March 15
of the calendar year following the year that includes the Executive’s date of
termination (the “Pro-Rata Bonus”);




--------------------------------------------------------------------------------




(iii)Unless otherwise agreed to between the parties, 50% of any Equity Awards
that are unvested as of the date of termination shall become immediately and
fully vested, subject to any performance conditions or restrictions on exercise
contained in the applicable award agreements for such Equity Awards, and the
remaining 50% of any unvested Equity Awards shall be forfeited; provided,
however, in the event the Qualifying Termination occurs during the six-month
period immediately preceding a Change of Control, then 100% of any unvested
Equity Awards shall become fully vested and exercisable, with any performance
conditions or restrictions on exercise deemed satisfied, effective as of the
consummation of the Change in Control; and
(iv)The Executive and her covered dependents shall be entitled to continued
participation for twelve (12) months following the date of termination (the
“Benefit Continuation Period”) in such medical, dental, vision and
hospitalization insurance coverage in which the Executive and her eligible
dependents were participating immediately prior to the date of termination,
subject to the terms and conditions of the applicable benefit plans as in effect
from time to time (the “Continued Benefits”), provided that the Executive shall
not be required to pay any premiums or other amounts to obtain such coverage.
The full amount of the premiums that the Executive would be required to pay to
obtain the Continued Benefits actually provided to the Executive during the
Benefit Continuation Period under the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (the “Premium Cost”), shall be imputed as taxable income
to the Executive, and the Executive shall be responsible for the payment of all
income taxes incurred as a result of such imputed income, provided that the
Company will reimburse the Executive for the amount of such income taxes plus
the amount of all additional income taxes incurred by the Executive upon such
payment by the Company. If the Executive is not permitted to receive a Continued
Benefit during the Benefit Continuation Period as a result of applicable law or
the terms of the applicable Employee Plan, the Company shall reimburse the
Executive for (i) the amount actually incurred by the Executive to obtain
coverage no more favorable than the applicable Continued Benefit, up to the
portion of the Premium Cost necessary to provide the corresponding Continued
Benefit for the applicable portion of the Continued Benefit Period, plus (ii)
the amount of all additional income taxes incurred by the Executive upon such
payment by the Company (the “Benefit Reimbursement”). Notwithstanding the
foregoing, the Executive shall not be entitled to receive a Continued Benefit or
the Benefit Reimbursement to the extent that she becomes eligible to receive a
comparable benefit from another employer of hers during the Benefit Continuation
Period. The Executive shall promptly, and in no event later than five (5)
business days after the commencement of eligibility thereof during the Benefit
Continuation Period, report the eligibility to receive any such comparable
benefit to the Company.


(d)Qualifying Termination in Connection with a Change in Control. If, during the
Term, the Executive’s employment is terminated by reason of a Qualifying
Termination within twelve (12) months following a Change in Control, then the
Company shall pay or provide the Accrued Compensation and Benefits, and subject
to Section 6(f) and in lieu of the payments and benefits set forth in Section
6(c):
(i)The Company shall make the Severance Payments to the Executive; provided that
for purposes of this Section 6(d)(i), the Severance Multiple shall be:
(A)
two and one-half (2.5), if such termination occurs during the Initial Term; or

(B)
two (2), if such termination occurs during any Renewal Term;



(ii)The Company shall pay the Pro-Rata Bonus to the Executive;
(iii)100% of the Equity Awards shall become immediately and fully vested and
exercisable, with any performance conditions or restrictions on exercise deemed
satisfied; and
(iv)The Company shall provide the Continued Benefits (or payment in lieu
thereof) as set forth in Section 6(c)(iv).




--------------------------------------------------------------------------------




For purposes of this Agreement, “Change in Control” means the date that: (i) any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock of the Company held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company; provided, if any
one person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in control”; (ii) any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) ownership of the Company’s stock
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; (iii) a majority of members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or (iv) any one person, or more than one person acting
as a group, acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions (for this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets); provided, however, a transfer of
assets by the Company is not treated as a “change in control” if the assets are
transferred to (a) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to his/her/its stock, (b) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (c) a person, or more than one
person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of all the outstanding stock of the
Company, or (d) an entity, at least fifty percent (50%) of the total value or
voting power of which is owed, directly or indirectly, by a person described in
clause (c) hereof.
(e)Termination by the Company or the Executive following Delivery of Non-Renewal
Notice. If, during the Term, the Company or the Executive timely delivers to the
other a Non-Renewal Notice as set forth in Section 2, the Executive’s employment
shall terminate, effective as of the last scheduled day of the Initial Term or
then-current Renewal Term, as applicable. Such termination if effected by the
issuance of a Non-Renewal Notice by the Company shall be treated as a
termination by the Company without Cause and the Executive shall be entitled to
the payments and benefits set forth in Section 6(c) or Section 6(d). If such
termination is effected by a Non-Renewal Notice issued by the Executive, the
Company shall have no further obligation to the Executive hereunder, except to
pay or provide the Accrued Compensation and Benefits.


(f)Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make or continue any payment or provide any benefit under
Section 6(a), 6(c) or 6(d) (other than the Accrued Compensation and Benefits)
unless (i) by the 22nd calendar day after the date of termination of employment
(or by such later date specified by the Company in writing as required to comply
with applicable law), the Executive executes a release in the form attached
hereto as Exhibit B (the “Release”) and (ii) the Executive does not revoke the
Release during any applicable revocation period.
(g)No Offset. In the event of termination of the Executive’s employment, the
Executive shall be under no obligation to seek other employment and, except as
otherwise set forth in Section 6(c)(iv) or 6(d)(iv), there shall be no offset
against amounts due to her on account of any remuneration or benefits provided
by any subsequent employment she may obtain.






--------------------------------------------------------------------------------




(h)Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder (other than the Accrued
Compensation and Benefits) shall be forfeited if the Executive materially
breaches Section 7 or 8; provided that, before invoking this Section 6(h), the
Company shall provide the Executive with ten (10) days to cure such breach, to
the extent curable.


(i)Resignation from Certain Positions. Upon the termination of the Executive’s
employment for any reason, if and to the extent requested by the Board, the
Executive shall resign from the Board (if applicable), all fiduciary positions
(including, without limitation, as trustee) and from all other offices and
positions, including without limitation, board membership of any subsidiaries or
affiliates, she holds with the Company and any of its subsidiaries or
affiliates; provided, however, that if the Executive fails or refuses to tender
such resignations after the Board has made such request, then the Board shall be
empowered to tender the Executive’s resignation or remove the Executive from
such offices and positions.


7.Restrictive Covenants.


(a)Acknowledgments. The Executive acknowledges that, as an executive and key
employee of the Company:
(i)the Executive has participated or will participate in the development of the
Company’s business strategies;
(ii)by virtue of her position of trust with the Company, the Executive has had
or will have access to extensive Confidential Information (as defined in Section
7(b)) related to the Company’s business, to which the Company has devoted and
will continue to devote substantial time, money and effort to develop and
maintain the proprietary and confidential nature thereof;
(iii)the Executive shall be responsible for managing, directing, and supervising
other personnel of the Company performing a variety of services related to the
Company’s business and coordinating their activities, shall develop close
working relationships with such personnel and the Company shall expend
substantial time, effort, and financial resources to train and develop its
personnel; and
(iv)in the performance of her duties to the Company, the Executive has been or
will be brought into contact, either in person, by telephone, by e-mail, and
otherwise, with existing and potential clients or information related to those
existing and potential clients, or has had or will have responsibility for
personnel who have such contact and knowledge of such personnel’s activities.
For purposes of this Section 7, the term “the Company” shall mean and include
Cumulus Media Inc. and all entities of which such company owns, directly or
indirectly through another company, 50% or more of the issued and outstanding
capital stock or other equity interests of any class or classes having, by the
terms thereof or by contract with one or more other equity holders, ordinary
voting power to elect the directors (or other management personnel) of such
entity.
(b)Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean and include any and all knowledge,
information, or data, whether written or oral and, if written, howsoever
produced or reproduced and whether or not denoted or marked confidential, that
is the proprietary information of the Company, any of its subsidiaries, or any
of its other affiliates (whether or not a trade secret), including the
following:
(i)all research, designs, developments, know-how, computer programs, algorithms,
models, software or programming, summaries, reports, drawings, charts,
specifications, descriptions, routines, processes, inventions, discoveries,
methods, improvements, adaptations, and similar proprietary concepts and ideas
and related documentation;




--------------------------------------------------------------------------------




(ii)the terms of any agreement or contract between the Company and any client,
customer, supplier, or personnel;
(iii)any information concerning or belonging to the Company’s clients,
customers, and vendors (including client, customer, and vendor lists and
databases), or the existing and contemplated projects or programs of the Company
and its clients and vendors;
(iv)any methods of operation, programming plans, marketing plans, techniques,
manuals, technical plans, strategic plans, distribution plans, production plans,
financial information, budgets, salary information, sources of supply and
materials and costs, discount and pricing practices, contractual arrangements
and negotiations of the Company; and
(v)any other information of similar or dissimilar nature that the Company
designates as Confidential Information and/or that is proprietary to or within
the unique knowledge of the Company; and that has been or will be used or
developed by the Company prior to or at any time during the period of the
Executive’s employment by the Company that has been or is disclosed to or
learned by the Executive during the Executive’s employment. Notwithstanding the
foregoing, Confidential Information shall not include information:
(1)that was in the public domain at the time it was disclosed or subsequently
becomes in the public domain other than as a result of a disclosure by the
Executive in violation of this Agreement;
(2)that the Executive can demonstrate by written proof was received by the
Executive after the time of disclosure by the Company or after the time of
discovery by the Executive during the Executive’s employment from a third party
who, to the knowledge of the Executive, did not acquire it in violation of a
confidentiality agreement with the Company or its employees or agents, or from a
third party who was not otherwise prohibited from transmitting the information
to the Executive by a contractual, legal, or fiduciary obligation of confidence
to the Company; or
(3)that is disclosed by the Executive with the prior written consent of an
executive officer of the Company.


(c)Duty Not to Disclose. The Executive agrees that the Company has a legitimate
interest in protecting the Confidential Information and that the preservation
and protection of the Confidential Information are essential duties of the
Executive’s employment. The Executive therefore agrees that, during the term of
her employment with the Company and for so long thereafter as the Confidential
Information remains confidential, the Executive shall:
(i)not use any Confidential Information on her own behalf or on behalf or any
unauthorized person, or disclose or reveal any Confidential Information, or any
portion thereof, to any unauthorized person, except to carry out the Executive’s
authorized duties as an employee of the Company;
(ii)not make, or permit or cause to be made, copies of the Confidential
Information except to carry out the Executive’s authorized duties as an employee
of the Company;
(iii)not place on, download to, or store in any non-Company-owned electronic
device (including any electronic communications device) any Confidential
Information; and
(iv)take all reasonable precautions to prevent the inadvertent disclosure by the
Executive of the Confidential Information in her possession to any unauthorized
person.
Nothing in this Agreement shall prohibit the Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. The Executive does not need the prior authorization
of the Company or the Board to make any such reports or disclosures and the
Executive is not required to notify the Company that she has made such reports
or disclosures.




--------------------------------------------------------------------------------




(d)Legal Orders to Disclose. Upon receipt of a subpoena or other compulsory
process that could possibly require disclosure of any Confidential Information
by the Executive, the Executive shall provide a copy of the compulsory process
and complete information regarding the date and circumstances under which she
received it to the Company within twenty-four (24) hours of such receipt. The
Executive shall not make any disclosure until the latest possible date for
making such disclosure in accordance with such process. If the Company seeks to
prevent disclosure in accordance with the applicable legal procedures and
provides the Executive with notice before the latest possible date that it has
initiated such procedures, the Executive shall not make disclosure of any
Confidential Information that is the subject of such procedures until such
objections are withdrawn or ruled upon or, if earlier, she would be in contempt
of court.


(e)Duration. The covenants made in Sections 7(c) and (d) shall remain in effect
while the Executive is employed by the Company and for so long thereafter as the
information in question remains confidential. Nothing in such subsections is
intended to exclude the application of any laws protecting Confidential
Information consisting of trade secrets, including the Georgia Trade Secrets Act
of 1990, as amended.


(f)Return. In the event the Executive’s employment with the Company terminates
for any reason, the Executive shall promptly return to the Company all property
of the Company in the Executive’s possession or under the Executive’s direct or
indirect control, including all Confidential Information and all equipment,
notebooks, and materials, reports, notes, contracts, memoranda, documents, and
data of the Company constituting or relating to the Confidential Information
(and any and all copies thereof), whether typed, printed, written, or on any
source of computer media, unless the parties agree otherwise. Notwithstanding
the foregoing, the Executive may retain her address book to the extent it only
contains contact information.


(g)Ownership. The Executive agrees and acknowledges that the Confidential
Information, as between the Company and the Executive, shall be deemed and at
all times remain and constitute the exclusive property of the Company, whether
or not patentable or copyrightable, and that the Company has reserved-and does
hereby reserve-all rights in and to the same for all purposes.


(h)Proprietary Information of Others; Third-Party Agreements. The Executive
represents that her performance of all the terms hereof and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by the Executive in confidence or in trust
prior to the Executive’s engagement by the Company.


(i)Covenant Not to Compete. The Executive covenants that, while the Executive is
employed by the Company and for a period of twelve (12) months from the date of
termination of the Executive’s employment for any reason, the Executive shall
not directly or by assisting others do any of the following:
(i)engage as a consultant, advisor, or manager-capacities in which the Executive
will have acted for the Company-whether as an employee, independent contractor,
proprietor, or otherwise, in any business that both provides radio broadcasting
services, which is the business of the Company (the “Business”), and serves any
of the listening areas (as defined by the Arbitron Metro Survey Area) served by
the Company on the date of the termination of the Executive’s employment or such
additional listening areas as the Executive knows as of such date the Company
has definite and immediate plans to conduct the Business (a “Competing
Business”);




--------------------------------------------------------------------------------




(ii)for the purpose of furthering or assisting a Competing Business, solicit or
attempt to solicit any client, customer, or account of the Company (A) that,
during the twelve (12) month period prior to the date of such termination of
employment, has obtained or contracted to obtain services from the Company and
with which the Executive or Company personnel or representatives for whom or
which the Executive had responsibility had contact during the term of the
Executive’s employment by the Company; (B) that the Executive knows were
prospective clients, customers, or accounts that the Company was actively
seeking on the date of termination of the Executive’s employment (whether or not
such individual or entity has yet become an actual client or customer); (C)
about which the Executive obtained Confidential Information in the ordinary
course of business as a result of the Executive’s association with the Company;
or (D) that received products or services authorized by the Company, the sale or
provision of which resulted in commissions, earnings, or other compensation for
the Executive; or
(iii)for herself or for or on behalf of any business, entity or individual,
divert, solicit or hire away, or attempt to divert, solicit or hire away, any
individual who, on the date of such termination or at any time during the twelve
(12) month period immediately preceding such date, was employed, retained, or
engaged by the Company as an employee of, or provider of services to, the
Company and with whom the Executive had contact during performance of the
Executive’s job duties to the Company to leave such employ or service with the
Company for any employment or similar services opportunity with any other
business; regardless of whether such individual is or was a full-time employee,
part-time employee, temporary worker, or independent contractor of the Company;
employed, retained, or engaged pursuant to a written agreement; or employed,
retained, or engaged for a determined period or at-will.
(j)Independent Covenants. It is understood and intended by the parties hereto
that each restrictive covenant set forth in Section 7(c) and in clauses (i)
through (iii) of Section 7(i) be construed as an agreement independent of any
other provision in this Agreement. The existence of any claim or cause of action
of the Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants. The Executive agrees that such covenants are appropriate and
reasonable when considered in light of the nature and extent of the Business and
the scope of responsibilities of the Executive.


(k)Injunctive Relief. The Executive acknowledges and agrees that any breach or
threatened breach by her of any of the provisions of this Agreement will cause
irreparable harm and continuing damages to the Company and that the remedies at
law for any such breach or threatened breach will be inadequate. Accordingly, in
addition to any other remedies that may be available to the Company at law or in
equity in such event, the Company shall be entitled to seek and obtain, from any
court of competent jurisdiction, a decree of specific performance and/or a
temporary and permanent injunction, without posting of any bond or other
security and without proving special damages or irreparable injury, enjoining
and restricting the breach or threatened breach.


8.Continued Availability and Cooperation.


(a)Following termination of the Executive’s employment for any reason, the
Executive shall reasonably cooperate with the Company and with the Company’s
counsel in connection with any present and future actual or threatened
litigation, administrative proceeding or investigation involving the Company or
its subsidiaries or affiliates that relates to events, occurrences or conduct
occurring (or claimed to have occurred) during the period of the Executive’s
employment by the Company, and with respect to which the Executive has pertinent
information. The Executive’s cooperation shall include, without limitation:
(i)Making herself reasonably available for interviews and discussions with the
Company’s counsel, as well as for depositions and trial testimony;




--------------------------------------------------------------------------------




(ii)If depositions or trial testimony are to occur, making herself reasonably
available and cooperating in the preparation therefor, as and to the extent that
the Company or the Company’s counsel reasonably requests;
(iii)Refraining from impeding in any way the Company’s prosecution or defense of
such litigation or administrative proceeding; and
(iv)Reasonably cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.


(b)Any such cooperation shall be on reasonable notice and take into account the
Executive’s professional and personal commitments. The Company shall reimburse
the Executive for reasonable travel, lodging, telephone and similar expenses, as
well as reasonable attorneys’ fees (if the Executive and the Company determine
in good faith that separate counsel is needed) incurred in connection with any
such cooperation.


9.Code Section 280G.


(a)If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Executive with respect to such excise tax resulting from any
action or inaction by the Company (such excise tax, together with any such
interest and penalties, collectively, the “Excise Tax”), then the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount; provided that such
reduction shall only be made if such reduction results in a more favorable
after-tax position for the Executive. The payment reduction contemplated by the
preceding sentence, if any, shall be implemented by determining the Parachute
Payment Ratio for each “parachute payment” and then reducing the parachute
payments in order beginning with the parachute payment with the highest
Parachute Payment Ratio. For parachute payments with the same Parachute Payment
Ratio, such parachute payments shall be reduced based on the time of payment of
such parachute payments, with amounts having later payment dates being reduced
first. For parachute payments with the same Parachute Payment Ratio and the same
time of payment, such parachute payments shall be reduced on a pro rata basis
(but not below zero) prior to reducing parachute payments with a lower Parachute
Payment Ratio.


(b)All determinations required to be made under this Section 9, shall be made by
the Company’s independent, certified public accounting firm or such other
certified public accounting firm as may be designated by the Company prior to
the change in ownership or effective control (as defined for purposes of Section
280G of the Code) of the Company (a “280G Change in Control”) (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. If the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting a 280G Change in Control,
the Executive shall appoint another nationally recognized accounting firm which
is reasonably acceptable to the Company to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.
(c)The following terms shall have the following meanings for purposes of this
Section 9:




--------------------------------------------------------------------------------




(i)“Base Amount” means “base amount,” within the meaning of Section 280G(b)(3)
of the Code.
(ii)“Parachute Payment Ratio” shall mean a fraction, the numerator of which is
the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.
(iii)“Parachute Value” of a Payment shall mean the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
(iv)“Safe Harbor Amount” means three (3) times the Base Amount, less one dollar
($1).


10.Entire Agreement. This Agreement, and any schedules or exhibits hereto,
embody the entire agreement between the parties relating to the subject matter
hereof and supersede any and all other discussions, understandings, and
agreements, either oral or in writing, between the parties relating to the
subject matter of this Agreement.


11.Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, local or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.


12.Successors and Binding Agreement.


(a)The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including, without limitation, any individual or
entity acquiring, directly or indirectly, all or substantially all of the
business or assets of the Company, whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed “the
Company” for purposes of this Agreement), but this Agreement shall not otherwise
be assignable or delegable by the Company, except that the Company may assign
its rights and delegate its duties hereunder to any individual or entity who
acquires all of the voting stock of the Company (or to any parent entity
thereof) so long as so doing does not materially and adversely affect the
Executive’s rights hereunder.


(b)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


(c)This Agreement is personal in nature and the Company and the Executive may
not, without the consent of the other party, assign or delegate this Agreement
or any rights or obligations hereunder except as expressly provided in Sections
12(a) and (b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 12(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.






--------------------------------------------------------------------------------




13.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal, substantive laws of the State of
New York, without regard to that State’s principles governing conflicts of laws.


14.Validity/Severability. The Company and the Executive agree that (i) the
provisions of this Agreement shall be severable in the event that, for any
reason whatsoever, any of the provisions hereof are invalid, void or otherwise
unenforceable, (ii) any such invalid, void or otherwise unenforceable provisions
shall be replaced by other provisions which are as similar as possible in terms
to such invalid, void or otherwise unenforceable provisions but are valid and
enforceable, and (iii) the remaining provisions shall remain valid and
enforceable to the fullest extent permitted by applicable law.


15.Survival. In addition to all provisions of this Agreement that by their terms
are to survive, all accrued obligations and the provisions of Section 7 shall
survive the expiration or termination of this Agreement for any reason.


16.Section 409A of the Code. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code and the Treasury Regulations promulgated
thereunder (and such other Treasury or Internal Revenue Service guidance) as in
effect from time to time. The parties intend that any amounts payable hereunder
will be either exempt from Section 409A, or if such payments could constitute
“deferred compensation” within the meaning of Section 409A, compliant with
Section 409A. Notwithstanding the foregoing, the Executive acknowledges and
agrees that she shall be solely responsible for, any taxes or penalties that may
be imposed on the Executive under Section 409A with respect to the Executive’s
receipt of payments hereunder; provided, that nothing in this Section 16 shall
be construed as a waiver by the Executive of any claims she may have against the
Company related to any operational failures by the Company which are finally
determined to be the cause of any such taxes or penalties under Section 409A.
This Agreement shall be administered and interpreted in a manner consistent with
this intent. Consistent with that intent, and to the extent required under
Section 409A, for benefits that are to be paid in connection with a termination
of employment, “termination of employment” shall be limited to such a
termination that constitutes a “separation from service” under Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee,” determined pursuant to procedures adopted
by the Company in compliance with Section 409A, on the date of her separation
from service (within the meaning of Treasury Regulation section 1.409A-1(h)) and
if any portion of the payments or benefits to be received by the Executive upon
her termination of employment would constitute a “deferral of compensation”
subject to Section 409A, then to the extent necessary to comply with Section
409A, amounts that would otherwise be payable pursuant to this Agreement during
the six-month period immediately following the Executive’s termination of
employment shall instead be paid or made available on the earlier of (i) the
first business day of the seventh month after the date of the Executive’s
termination of employment, or (ii) the Executive’s death. For purposes of
application of Section 409A, to the extent applicable, each payment made under
this Agreement shall be treated as a separate payment. Notwithstanding any
provision of this Agreement to the contrary, to the extent any reimbursement or
in-kind benefit provided under this Agreement is nonqualified deferred
compensation within the meaning of Section 409A: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year; (ii) the reimbursement of an eligible
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.






--------------------------------------------------------------------------------




17.Amendment; Waiver.
(a)This Agreement may only be amended and supplemented in a writing signed by
the Executive and an executive officer of the Company expressly providing for
such modification.
(b)The waiver by either party of a breach of any provision of this Agreement by
the other shall not operate or be construed as a waiver of any subsequent breach
by the other, and any such waiver must be in a writing signed by an officer of
the waiving party.


18.Notice. Any notice, request, consent and other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) when received if personally delivered, (ii) within one (1) day after
being sent by recognized overnight delivery service, or (iii) within five (5)
days after being sent by registered or certified mail, return receipt requested,
postage prepaid, to the parties (and to the persons to whom copies shall be
sent) at their respective addresses set forth below.
If to the Company:
Cumulus Media Inc.
3280 Peachtree Road, N.W., Suite 2300
Atlanta, Georgia 30305
c/o: General Counsel
If to the Executive:
At the address contained in the Executive’s payroll records
Either party may change the address or the persons to whom notice shall be
directed by notifying the other parties as provided in this Section 18.
19.Counterparts. This Agreement may be executed in two (2) counterparts and by
the parties in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and both of which counterparts,
taken together, shall constitute one and the same instrument. Delivery by one or
both parties of an executed counterpart of this Agreement via facsimile,
telecopy, or other electronic method of transmission pursuant to which the
signature of such party can be seen (including Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Notwithstanding the foregoing,
a party who delivers an executed counterpart via such electronic means shall
nonetheless be obligated to subsequently provide an original signed copy of such
document, on paper, to the other party at any time upon request.


20.Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Agreement. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable, hereof. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.


21.Construction. The section headings and titles contained herein are each for
reference only and shall not be deemed to affect the meaning or interpretation
of this Agreement. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereof” and “hereunder,” when used anywhere in this Agreement, refer to this
Agreement as a whole and not merely to a subdivision in which such words appear,
unless the context otherwise requires. The singular shall include the plural,
the conjunctive shall include the disjunctive, and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. Each use of the word “include,” “includes,” or “including” shall be
deemed in each case to be followed by the words “but not limited to.” This
Agreement shall not be construed strictly




--------------------------------------------------------------------------------




for or against either party because that party, or its attorney, prepared this
Agreement or any provision hereof.


22.Compliance with Dodd-Frank. All payments under this Agreement, if and to the
extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act
(as amended from time to time, the “Dodd-Frank Act”), shall be subject to any
incentive compensation policy established from time to time by the Company to
comply with the Dodd-Frank Act, but only to the extent that the provisions of
any policy so established are required by the Dodd-Frank Act.


23.Arbitration. The sole and exclusive method for resolving all disputes under,
arising out of, related to, or in connection with this Agreement shall be
binding arbitration in New York, New York, in a proceeding administered by the
New York, New York Office of the American Arbitration Association (“AAA”) in
accordance with the Commercial Dispute Resolution and Procedures of the
Arbitration Rules of the AAA (the “Rules”). The arbitration shall be conducted
by a single arbitrator jointly appointed by the parties; provided, however, that
if the parties fail after good faith negotiation to agree on the arbitrator
within thirty (30) days after one party’s call for arbitration, the arbitrator
shall be appointed by the AAA in accordance with the Rules. Disputes about
arbitration procedure shall be resolved by the arbitrator. The arbitrator may
proceed to an award notwithstanding the failure of either party to participate
in the proceedings. Discovery shall be limited to mutual exchange of documents
relevant to the dispute, controversy or claim; more than two depositions per
party shall not be permitted unless the parties otherwise agree or unless
compelling need is demonstrated to the arbitrator. The arbitrator shall be
authorized to grant interim relief, including to prevent the destruction of
goods or documents involved in the dispute and to provide for security for a
prospective monetary award. The arbitrator shall render his decision within
thirty (30) days following the date of the initial evidentiary hearing and shall
set forth a statement of facts, his conclusions of law, and his reasoning in
writing. Each party shall bear all of its own costs and expenses related to any
arbitration pursuant to this Section 23, including reasonable fees and costs of
attorneys and experts and the fees and costs of the arbitrator, and the
prevailing party shall not be entitled to recover any such costs and expenses
from the non-prevailing party. The decision of the arbitrator shall be final and
binding. The prevailing party shall be entitled to apply to, and obtain from, a
court or tribunal having jurisdiction, an order enforcing the arbitrator’s
decision. Notwithstanding anything contained in this Section 23 to the contrary,
each party shall have the right to institute judicial proceedings against the
other party or anyone acting by, through or under such other party, in order to
enforce the instituting party’s rights through reformation of contract, specific
performance, injunction or similar equitable relief, and this Section 23 shall
not limit the remedies granted the Company in Section 7(k).


24.Indemnification. With regard to actions or inactions during the Term, the
Company shall provide the Executive with indemnification and directors’ and
officers’ liability insurance on terms no less favorable than those applicable
to current and former directors or officers of the Company who served during the
Term generally, and any such coverage shall continue after the Term while
liability continues to exist.
25.Legal Fees in Connection with this Agreement. The Company shall pay all
reasonable fees and expenses incurred by the Executive and her legal counsel in
connection with the Executive’s employment, including negotiation of this
Agreement, subject to a cap of $25,000 in the aggregate.


[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be duly executed as of the day, month and year first written above.


COMPANY:
CUMULUS MEDIA INC
By: ____________________
Name:
Title:




--------------------------------------------------------------------------------




EXECUTIVE:
______________________
MARY G. BERNER






--------------------------------------------------------------------------------






EXHIBIT A
FORM OF OPTION AGREEMENT
[See attached]




--------------------------------------------------------------------------------




        
CUMULUS MEDIA INC.
2011 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
This AGREEMENT (this “Agreement”) is made as of [ ], 2015 (the “Date of Grant”)
by and between Cumulus Media Inc., a Delaware corporation (the “Company”), and
Mary G. Berner (the “Optionee”).
1.    Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2011
Equity Incentive Plan (the “Plan”).
2.    Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Optionee options (the “Options”) to purchase 4,000,000 shares of
Common Stock (the “Option Shares”). The Options may be exercised from time to
time in accordance with the terms of this Agreement. The Option Shares may be
purchased pursuant to these Options at a price of $[ ] per share of Common
Stock, subject to adjustment as hereinafter provided (the “Option Price”). The
Options are intended to be nonqualified stock options and shall not be treated
as “incentive stock options” within the meaning of that term under Section 422
of the Code, or any successor provision thereto.
3.    Term of Option. The term of the Options shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 8 hereof, shall
expire ten (10) years from the Date of Grant.
4.    Vesting/Right to Exercise. Subject to the terms of Section 6 hereof, the
Options shall vest and be exercisable as follows:
(a)    Options to purchase 2,000,000 Option Shares shall be designated as
“Service-Vesting Options” and shall vest and be exercisable as follows:
(i)    30% (or 600,000) of the Service-Vesting Options shall vest and be
exercisable on each of the first and second anniversaries of the Date of Grant,
and
(ii)    20% (or 400,000) of the Service-Vesting Options shall vest and be
exercisable on each of the third and fourth anniversaries of the Date of Grant,
if on each respective date the Optionee remains in the continuous employ of the
Company or any Subsidiary as of each such date.
(b)    Options to purchase 2,000,000 Option Shares shall be designated as
“Performance-Vesting Options.”
(i)    The Performance-Vesting Options shall be divided into four equal
performance tranches (the “Tranches”) and shall be exercisable only when (x) the
Performance-Vesting Options have vested in accordance with the provisions of
Section 4(b)(ii) of this Agreement, and (y) following vesting, the Target
Trading Price (as defined below) applicable to such Performance-Vesting Options
has been achieved. The Performance-Vesting Options shall be allocated to the
Tranches as follows:
 
(A)Tranche 1: 500,000 of the Performance-Vesting Options shall have a Target
Trading Price of $2.00 per share.


(B)Tranche 2: 500,000 of the Performance-Vesting Options shall have a




--------------------------------------------------------------------------------




Target Trading Price of $3.00 per share.


(C)Tranche 3: 500,000 of the Performance-Vesting Options shall have a Target
Trading Price of $4.00 per share.
(D)

(E)Tranche 4: 500,000 of the Performance-Vesting Options shall have a Target
Trading Price of $5.00 per share.


(ii)    Each Tranche shall vest pro rata according to the following schedule:


(A)30% of each Tranche (or 150,000 of the Performance-Vesting Options in each
Tranche) shall vest on each of the first and second anniversaries of the Date of
Grant, and


(B)20% of each Tranche (or 100,000 of the Performance-Vesting Options in each
Tranche) shall vest on each of the third and fourth anniversaries of the Date of
Grant,


if on each respective date the Optionee remains in the continuous employ of the
Company or any Subsidiary as of each such date.


(iii)    For purposes of this Agreement, the “Target Trading Price” shall be
calculated as of any date of determination based on the volume-weighted average
closing sales price of a share of the Company’s Common Stock as reported on the
NASDAQ composite transactions reporting system for each of the thirty (30)
consecutive trading days ending with the date of determination.


(iv)    Notwithstanding anything to the contrary in the Plan or this Agreement,
if upon the fifth anniversary of the Date of Grant, the applicable Target
Trading Price has not been achieved (or deemed achieved in accordance with the
provisions of Section 6 of this Agreement) in respect of any Tranche, then the
Performance-Vesting Options in such Tranche shall be forfeited, whether vested
or unvested under Section 4(b)(ii).


(c)    The Optionee shall not be entitled to acquire a fraction of an Option
Share pursuant to the Options. The Optionee shall be entitled to the privileges
of ownership with respect to Option Shares purchased and delivered to the
Optionee upon the exercise of all or part of these Options.


(d)    For purposes of this Agreement, the continuous employment of the Optionee
with the Company or a Subsidiary shall not be deemed to have been interrupted,
and the Optionee shall not be deemed to have ceased to be an employee of the
Company or any Subsidiary, by reason of (i) the transfer of her employment among
the Company and any of its Subsidiaries or (ii) her absence or leave approved by
a duly constituted officer (other than Optionee) of the Company or any of its
Subsidiaries.


5.    Option Nontransferable. The Optionee may not transfer or assign all or any
part of the Options other than by will or by the laws of descent and
distribution. The Options may be exercised, during the lifetime of the Optionee,
only by the Optionee, or in the event of the Optionee’s legal incapacity, by the
Optionee’s guardian or legal representative acting on behalf of the Optionee in
a fiduciary capacity under state law and court supervision.
6.    Accelerated Vesting of Options. Notwithstanding the provisions of Section
4 hereof:




--------------------------------------------------------------------------------




(a)    The Options covered by this Agreement will become immediately vested upon
the Optionee’s death or Disability that shall occur while the Optionee is an
employee of the Company or a Subsidiary. Notwithstanding the preceding sentence,
the Performance-Vesting Options shall not be exercisable unless the applicable
Target Trading Price has been achieved prior to the termination of such
Performance-Vesting Options in accordance with the provisions of Section 8. For
purposes of this Agreement, the term “Disability” shall have the meaning
ascribed thereto in the Employment Agreement by and between the Optionee and the
Company (the “Employment Agreement”).
(b)    In the case of the termination of the Optionee’s employment by the
Company without Cause (including by reason of the Company’s giving notice of
non-renewal of the Employment Agreement) or by the Optionee with Good Reason (in
each case, other than in connection with a Change in Control), 50% of the
then-unvested Service-Vesting Options and 50% of the then-unvested
Performance-Vesting Options (as determined pro rata per Tranche in accordance
with Section 4(b)(ii)) shall become vested as of the date of the Optionee’s
termination. Notwithstanding the preceding sentence, the Performance-Vesting
Options shall not be exercisable unless the applicable Target Trading Price has
been achieved prior to the termination of such Performance-Vesting Options in
accordance with the provisions of Section 8. Any Service-Vesting Options or
Performance-Vesting Options which are not vested (taking into account
application of this Section 6(b)) on the date of Optionee’s termination shall be
forfeited. For purposes of this Agreement, the terms “Cause,” “Good Reason,” and
“Change in Control” shall have the meaning ascribed thereto in the Employment
Agreement.
(c)    If (i) the Optionee’s employment is terminated by the Company without
Cause (including by reason of the Company’s giving notice of non-renewal of the
Employment Agreement) or by the Optionee with Good Reason, and (ii) a Change in
Control occurs within six (6) months following such termination, 100% of the
Optionee’s then-unvested Options shall vest and become immediately exercisable
upon the effective date of the Change in Control. In addition, the Target
Trading Price applicable to all of Optionee’s Performance-Vesting Options shall
be deemed achieved as of such date.
(d)    If, within one (1) year following the date of a Change in Control, the
Optionee’s employment is terminated by the Company without Cause (including by
reason of the Company’s giving notice of non-renewal of the Employment
Agreement) or by the Optionee with Good Reason, 100% of the Optionee’s
then-unvested Options shall vest and become immediately exercisable upon the
date of the Optionee’s termination. In addition, the Target Trading Price
applicable to all of Optionee’s Performance-Vesting Options shall be deemed
achieved as of such date.
7.    Notice of Exercise; Payment.
(a)    To the extent then exercisable, the Options may be exercised in whole or
in part by written notice to the Company stating the number of Option Shares for
which the Options are being exercised and the intended manner of payment. The
date of such notice shall be the exercise date.
(b)    Payment equal to the aggregate Option Price of the Option Shares being
purchased pursuant to an exercise of the Options must be tendered in full with
the notice of exercise to the Company in one or a combination of the following
methods as specified by the Optionee in the notice of exercise: (i) cash in the
form of currency or check or by wire transfer as directed by the Company; (ii)
through the surrender to the Company of shares of Common Stock owned by the
Optionee for at least six months having a value at the time of exercise equal to
the aggregate Option Price; (iii) by a combination of such methods of payment;
or (iv) in such other form of consideration as is deemed acceptable by the
Board.
(c)    As soon as practicable upon the Company’s receipt of the Optionee’s
notice of exercise and payment, the Company shall direct the due issuance of the
Option Shares so purchased.




--------------------------------------------------------------------------------




8.    Termination of Agreement. This Agreement and the Options granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:
(a)    one (1) year following the Optionee’s termination of employment due to
the Optionee’s death;
(b)    one (1) year following the Optionee’s termination of employment due to
Disability;
(c)    one (1) year following the date of Optionee’s termination of employment
by the Company without Cause (including by reason of the Company’s giving notice
of non-renewal of the Employment Agreement) or by the Optionee with Good Reason;
provided, that if a Change in Control occurs within six (6) months following
such termination, this Agreement and the Options granted hereby shall terminate
on the date that is one (1) year following the effective date of the Change in
Control;
(d)    the date of Optionee’s Termination for Cause; or
(e)    ten (10) years from the Date of Grant.
9.    Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by the Options, in the Option Price,
and in the kind of securities covered thereby, as the Board, in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the Optionee’s rights that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change of Control, the Board, in its discretion, may provide in substitution for
any or all the Optionee’s rights under this Agreement such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced.
10.    No Employment Contract. Nothing contained in this Agreement shall confer
upon the Optionee any right to be employed or remain employed by the Company or
any Subsidiary, or limit or affect in any manner the right of the Company or any
Subsidiary to terminate the employment or adjust the compensation of the
Optionee.
11.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of the Plan and this Agreement, the Option
shall not be exercisable if the exercise thereof would result in a violation of
any such law.
12.    Relation to Other Benefits. Any economic or other benefit to the Optionee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Optionee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary.
13.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
the Optionee under this Agreement without the Optionee’s written consent, and
(b) the Optionee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd-Frank Act”) or any regulations promulgated thereunder, including as a
result of the implementation of any recoupment policy the Company adopts to
comply with the requirements set forth in the Dodd-Frank Act.




--------------------------------------------------------------------------------




14.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
15.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Board acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with the grant of the Option or its exercise.
16.    Successors and Assigns. Without limiting Section 5 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.
17.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.
18.    Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold any federal, state, local or foreign taxes in connection
with any payment made to or benefit realized by the Optionee or other person
under this Agreement, and the amounts available to the Company or any Subsidiary
for such withholding are insufficient, it shall be a condition to the receipt of
such payment or the realization of such benefit that the Optionee or such other
person make arrangements satisfactory to the Company or any Subsidiary for
payment of the balance of such taxes required to be withheld, which arrangements
(in the discretion of the Board) may include relinquishment of a portion of such
benefit. If the Optionee’s benefit is to be received in the form of shares of
Common Stock, and the Optionee fails to make arrangements for the payment of
tax, the Company or any Subsidiary shall withhold such shares of Common Stock
having a value equal to the amount required to be withheld. Notwithstanding the
foregoing, when the Optionee is required to pay the Company or any Subsidiary an
amount required to be withheld under applicable income and employment tax laws,
the Optionee may elect to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares of Common Stock required to be
delivered to the Optionee, shares of Common Stock having a value equal to the
amount required to be withheld, or by delivering to the Company or any
Subsidiary other shares of Common Stock held by the Optionee. In no event shall
the Market Value per Share of the shares of Common Stock to be withheld pursuant
to this section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld or such other
amount that will not result in a negative accounting impact. The Optionee shall
also make such arrangements as the Company or any Subsidiary may require for the
payment of any withholding tax obligation that may arise in connection with the
disposition of shares of Common Stock acquired upon the exercise of any portion
of the Option.
19.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, and will be duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof confirmed), or five (5) business days after having been mailed
or three (3) business days after having been sent by a nationally recognized
overnight courier service such as Federal Express or UPS, addressed to the
Company (to the attention of the General Counsel of the Company) at 3280
Peachtree Road, N.W., Suite 2300, Atlanta, Georgia 30308 and to the Optionee at
the Optionee’s principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt or such other
address or to the attention of such other person as the recipient party shall
have specified by prior




--------------------------------------------------------------------------------




written notice to the sending party. Any notice under this Agreement will be
deemed to have been given when so delivered.
20.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that any amounts payable under this Agreement and the Plan and the
Company’s and the Optionee’s exercise of authority or discretion hereunder
comply with the provisions of Section 409A of the Code and the Treasury
regulations relating thereto so as not to subject the Optionee to the payment of
the additional tax, interest and any tax penalty which may be imposed under
Section 409A of the Code. In furtherance of this intent, to the extent that any
provision hereof would result in the Optionee being subject to payment of the
additional tax, interest and tax penalty under Section 409A of the Code, the
parties agree to amend this Agreement in order to bring this Agreement into
compliance with Section 409A of the Code; and thereafter interpret its
provisions in a manner that complies with Section 409A of the Code. Each payment
under this Agreement shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
Notwithstanding the foregoing, no particular tax result for the Optionee with
respect to any income recognized by the Optionee in connection with this
Agreement is guaranteed, and the Optionee shall be responsible for any taxes,
penalties and interest imposed on the Optionee under or as a result of Section
409A of the Code in connection with this Agreement.
21.    Acknowledgement. The Optionee acknowledges that the Optionee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.
 
CUMULUS MEDIA INC.


By:______________________
Name:
Title:




OPTIONEE


_________________________
Mary G. Berner 




--------------------------------------------------------------------------------






EXHIBIT B
WAIVER AND RELEASE OF CLAIMS
In connection with the termination of employment of Mary G. Berner (the
“Executive”) pursuant to the employment agreement between the Executive and
Cumulus Media Inc., a Delaware corporation (the “Company”), dated as of
September 29, 2015 (the “Employment Agreement”), the Executive and the Company
agree as follows:
1.
Waiver and Release of Claims.



(a)The Executive, on her own behalf and on behalf of her descendants,
dependents, heirs, executors and administrators and permitted assigns, past and
present (the “Releasors”), in consideration for the amounts payable and benefits
to be provided to the Executive under Section [6(a), 6(c), or 6(d)] of the
Employment Agreement, hereby unconditionally and irrevocably (subject to Section
1(f) hereof) covenants not to sue or pursue any litigation against, and waives,
releases and discharges the Company, its direct and indirect assigns,
subsidiaries, affiliates, predecessors and successors, and, in their capacities
as such, the past and present shareholders, partners, employees, officers,
directors, members, representatives and agents of any of them (collectively, the
“Releasees”), from any and all claims, demands, rights, judgments, defenses,
actions, charges or causes of action whatsoever, of any and every kind and
description, whether known or unknown, accrued or not accrued, that the
Executive ever had, now has or shall or may have or assert in the future by
reason of facts or omissions which have occurred on or prior to the date the
Executive signs this Waiver and Release of Claims, against the Releasees
(collectively, “Claims”), including, without limiting the generality of the
foregoing, (x) any and all Claims relating to the Executive’s employment with
the Company or any of its subsidiaries or affiliates (collectively with the
Company, the “Company Group”) or the separation therefrom, or the Executive’s
service as an officer or director of any member of the Company Group or the
separation from such service, including, without limiting the generality of the
foregoing, any claims, demands, rights, judgments, defenses, actions, charges or
causes of action related to employment or separation from employment or that
arise out of or relate in any way to the Age Discrimination in Employment Act of
1967 (“ADEA,” a law that prohibits discrimination on the basis of age), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and other Federal, state
and local laws relating to discrimination on the basis of age, sex or other
protected class, all claims under Federal, state or local laws for express or
implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, whistleblowing and any related claims for
attorneys’ fees and costs and (y) any and all Claims with respect to any equity,
equity-based or other incentive compensation (the “Release”); provided, however,
that nothing herein shall release the Company from any of its obligations to the
Executive to pay the amounts and provide the benefits upon which this Release is
conditioned, any rights the Executive may have under the Company’s 401(k) plan,
any rights the Executive may have to indemnification under any insurance
coverage, charters, by-laws or other constituent documents of any member of the
Company Group, or other benefits under any directors and officers insurance or
similar policies, any rights the Executive may have to exercise vested option
awards post-employment (pursuant to the terms of the applicable award agreement
and the




--------------------------------------------------------------------------------




Company’s 2011 Equity Incentive Plan), or any rights which may not be released
as a matter of law.
(b)The Executive further agrees that this Section 1 may be pleaded as a full
defense to any action, suit or other proceeding for Claims that is or may be
initiated, prosecuted or maintained by the Executive or her heirs or assigns.
The Executive understands and confirms that she is executing this Waiver and
Release of Claims voluntarily and knowingly, but that this Section 1 does not
affect her right to claim otherwise under ADEA. In addition, the Executive shall
not be precluded by this Section 1 from filing a charge with any relevant
Federal, state or local administrative agency, but the Executive agrees to waive
her rights with respect to any monetary or other financial relief arising from
any such administrative proceeding.


(c)In furtherance of the agreements set forth above, the Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, the Executive acknowledges that she is aware that she may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that the Executive now knows or believes to be true,
with respect to the matters released herein. Nevertheless, it is the Executive’s
intention to fully, finally and forever release all such matters, and all claims
relating thereto, that now exist, may exist or theretofore have existed, as
specifically provided herein. The parties hereto acknowledge and agree that this
waiver shall be an essential and material term of the release contained above.
Nothing in this paragraph is intended to expand the scope of the Release as
specified herein.


(d)The Executive represents and acknowledges that none of the Releasors have
filed any complaint, charge, claim or proceeding, against any of the Releasees
with regard to any released matter before any local, state or federal agency,
court or other body (each individually, an “Action”). The Executive represents
that she is not aware of any basis on which such an Action could reasonably be
instituted. The Executive further acknowledges and agrees that (i) she will not
initiate or cause to be initiated on her behalf any Action and will not
participate in any Action, in each case, except as required by law, and (ii) she
waives any right she may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Action, including any Action conducted
by the Equal Employment Opportunity Commission. Further, the Executive
understands that, by executing this Release, she will be limiting the
availability of certain remedies that the Executive may have against the
Releasees and limiting also her ability to pursue certain claims against the
Releasees.


(e)The Company’s offer to the Executive of the payments and benefits set forth
in the Employment Agreement are not intended as, and shall not be construed as,
any admission of liability, wrongdoing or improper conduct by the Company. The
Executive represents and acknowledges that she has not filed or caused to be
filed any charges, complaints, claims, actions, proceedings or demands for
arbitration of any kind in any forum against any Releasee with regard to any
released matter.


(f)The Executive acknowledges that she has been offered a period of time of at
least 21 days to consider whether to sign this Waiver and Release of Claims, and
the Company agrees that the Executive may cancel the Release and this Section 1
at any time during the seven days following the date on which she signs this
Waiver and Release of Claims (the “Revocation Period”). In order to cancel or
revoke the Release and this Section 1, the Executive must deliver to the Board
of Directors of the Company a written notice stating that she is canceling or
revoking the Release and this Section 1 during the Revocation Period. If the
Release and this Section 1 are timely canceled or revoked, none of the




--------------------------------------------------------------------------------




provisions of this Section 1 shall be effective or enforceable, and the Company
shall not be obligated to make the payments to the Executive or to provide her
with the benefits identified in Section [6(a), 6(c), or 6(d)] of the Employment
Agreement. The Executive acknowledges that, even if the Release and this Section
1 are canceled or revoked by her, the termination of her employment and her
relinquishment of any and all titles, positions and appointments with any member
of the Company Group, whether as an officer, director, employee, consultant,
agent, trustee or otherwise, shall remain in full force and effect.


(g)The Executive acknowledges and agrees that she has entered into this Waiver
and Release of Claims knowingly and willingly and has had ample opportunity to
consider the terms and provisions of this Waiver and Release of Claims,
including this Section 1.


2.
Agreements and Acknowledgments.



(a)No Other Compensation. The Executive acknowledges and agrees that, other than
the payments and benefits set forth in Section [6(a), 6(c), or 6(d)] of the
Employment Agreement (or as excepted from the Release under Section 1(a)
hereof), no member of the Company Group owes her any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, profits
interests, stock options, warrants, restricted stock units, other equity or
equity-based awards, severance, reimbursement of expenses or commissions of any
kind whatsoever, whether under contract or arising under applicable law or
regulations.


(b)Compliance with Restrictive Covenants. The Executive acknowledges and agrees
that the continued payment of any and all payments and benefits to which she is
entitled under Section [6(a), 6(c), or 6(d)] of the Employment Agreement are
conditional upon and subject to her material compliance with the restrictive
covenants set forth in Section 7 of the Employment Agreement. In the event of
her material breach of any of the restrictive covenants set forth in Section 7
of the Employment Agreement, in addition to any other remedy which may be
available at law or in equity, unless otherwise expressly provided by applicable
law, the Company’s obligation to make further payments under Section [6(a),
6(c), or 6(d)] of the Employment Agreement shall cease upon the date of such
breach.


(c)Termination of Employment Agreement. The Employment Agreement shall terminate
upon the date of the Executive’s termination of employment, without any further
force or effect, except that all provisions of the Employment Agreement that by
their terms are to survive, all accrued obligations thereunder, and the
provisions of Sections 7, 8 and 24 of the Employment Agreement shall survive.
(d)Communications. The Company and the Executive shall cooperate with respect to
communications the Executive may have with employees, clients, trade
associations, the press, media, analysts, or current or potential debt or equity
investors in any member of the Company Group with respect to the confidential
business of the Company Group, and the Executive’s employment with (and
separation from) the Company, including, but not limited to, communications with
respect to the terms, conditions and circumstances of this Waiver and Release of
Claims.


(e)Authority. Effective as of the date of the Executive’s termination of
employment, the Executive shall have no authority to act on behalf of any member
of the Company Group, and shall not hold herself out as having such authority,
enter into any agreement or incur any obligations on behalf of any member of the
Company Group, commit any member of the Company Group in any manner or otherwise
act in an executive or other decision-making capacity with respect to any member
of the Company Group.




--------------------------------------------------------------------------------




3.No Effect on Other Rights and Obligations. Except as otherwise specifically
provided in this Waiver and Release of Claims, nothing in this Waiver and
Release of Claims is intended to modify any rights to which the Executive may be
entitled under the by-laws and other constituent documents of any member of the
Company Group.


4.Miscellaneous. Sections 11 through 14 and Sections 16 through 23 of the
Employment Agreement shall continue to apply and are incorporated herein by
reference mutatis mutandis as if fully set forth herein (Withholding of Taxes;
Successors and Binding Agreement; Governing Law; Validity/Severability; Section
409A of the Code; Amendment/Waiver; Notice; Counterparts; Headings;
Construction; Compliance with Dodd-Frank; Arbitration). This Waiver and Release
of Claims constitutes the entire agreement and understanding between the Company
and the Executive with respect to the subject matter hereof and supersedes all
prior agreements and understandings (whether written or oral) between the
Executive and the Company relating to such subject matter.


IN WITNESS WHEREOF, this Waiver and Release of Claims has been duly executed by
the parties, and the parties have hereunto set its hand as of the day and year
set forth opposite such party’s signature below.
EXECUTIVE


_____________________________
Mary G. Berner


Date:_________________
CUMULUS MEDIA INC. 
By:________________________________
Name:_____________________________
Title:______________________________
Date:_________________





